DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/26/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejection of claim 4 has been withdrawn; and (2) the 35 U.S.C. § 102(a)(1) rejections of claims 1-9 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-9
Withdrawn claims: 10-20
Previously cancelled claims: None
Newly cancelled claims: 2-4
Amended claims: 1, 5-8, 10, 11, and 14
New claims: None
Claims currently under consideration: 1 and 5-9
Currently rejected claims: 1 and 5-9
Allowed claims: None

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as obvious over Hill et al. (U.S. 2010/0009006 A1).
Regarding claim 1, Hill et al. discloses a granulated product ([0018]) comprising a plurality of granules ([0025], [0027]) with a mean particle diameter of 50 µm or larger ([0031]), wherein the product contains a bitter taste ingredient ([0014], [0016], [0004]) and a coating material, wherein the bitter taste ingredient is coated with the coating material ([0018]). 
Hill et al. does not explicitly disclose the granulated product as having the claimed non-uniformity of particle diameter.
However, Hill et al. does state that in order to reduce the organoleptic perception of the powder, providing a “substantially homogenous particle distribution” is helpful ([0048]). A skilled practitioner would thus be motivated to ensure a narrow particle size distribution, up to and including a powder wherein all the particles are the same size (i.e., homogenous). For a granulated powder with a homogenous particle size distribution, D90/D10 would have a value of 1. The preferred range of particle sizes in Hill et al. is from 150-1,500 µm ([0031]). The value of 14.998 x (D50 (µm) – 49)-0.295 would be 3.84 for a particle size of 150 µm and 1.75 for a particle size of 1,500 µm. Since the entire range of preferred particle sizes in Hill et al. would meet the claimed requirement that the non-uniformity of particle diameter D90/D10 is at or below 14.998 x (D50 (µm) – 49)-0.295 for powders having a homogenous particle size distribution, the product of Hill et al. would meet all the claimed limitations and thus render the claim obvious.
As for claim 5, Hill et al. discloses the bitter taste ingredient as being an amino acid ([0035]-[0037]).
As for claim 6, Hill et al. discloses the coating material as consisting of an oil/fat having a melting point of 20°C or higher ([0051]).
As for claim 7, Hill et al. discloses the bitter taste ingredient as being present in the product in an amount of 30% (w/w) or higher by weight of the product (specifically, 40-95 wt%) ([0034]).
As for claim 8, Hill et al. discloses the coating material as being present in the granulated product in an amount of 2 to 30% (w/w) by weight of the product (specifically, 5-50 wt.%) ([0060]).
As for claim 9, a single granule or a granulated product with a plurality of granules with a homogenous size distribution would have a D90/D10 of 1. Such a value would meet the claimed limitation of being at or below 14.998 x D50 (µm)-0.307 according to similar analysis as that detailed previously for claim 1. As such, the claimed granulated product would be obvious in light of Hill et al.
Response to Arguments
Election/Restriction: Applicant requested rejoinder of withdrawn claims 10-20 in light of the amendments to the claims wherein the claims “all ultimately include the limitations of claim 1” (Applicant’s Remarks, p. 6, ¶2).
However, rejoinder of the withdrawn claims would be premature prior to the allowance of the product claims. MPEP 821.04(b) states: “The propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) should be considered for rejoinder. Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”
Claims 10-20 remain withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 4 based on cancellation of the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1-9 over Hill et al.: 
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-9 over Hill et al.: Applicant's arguments have been fully considered but they are not persuasive.
Applicant first argued that coating a bitter taste ingredient under specific granulation conditions to obtain a granulated product with a specific particle size distribution that the bitter taste may be suppressed (Applicant’s Remarks, p. 7, ¶2). Applicant asserted that “there is no motivation for a person skilled in the art to ensure a narrow particle size distribution in order to suppress the bitter taste ingredient” (Applicant’s Remarks, p. 7, ¶3).
However, Examiner maintains that Hill et al. considers “a substantially homogenous particle distribution” to be a desirable attribute ([0048]), regardless of whether the reference teaches that such a characteristic is for the purpose of suppressing bitter taste ingredient. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). The reference thus provides adequate motivation for achieving a particle size distribution that falls within the present claim limitation.
Applicant then argued that Hill et al. does not provide any specific instruction regarding the “substantially homogenous particle size distribution” such that is unclear if such a particle size distribution would actually fall within the claimed limitation (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶1). 
As detailed in the claim rejection, though, the proper reading of the statement in Hill et al. is that it would include a powder wherein all the particles are the same size (i.e., homogenous), which would result in a D90/D10 value of 1 and would thus fall within the claimed limitation for the entire range of preferred particle sizes disclosed in Hill et al. Examiner thus maintains that the instruction in Hill et al. is adequate for deeming the claimed non-uniformity of particle diameter obvious.
The 35 U.S.C. § 103 rejection of claim 1 has been maintained herein.
The 35 U.S.C. § 103 rejections of claims 5-9, which depend from claim 1 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1 and 5-9 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793